                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
          In re:
                                                                            Case No. 17-12560 (KJC)
          WOODBRIDGE GROUP OF COMPANIES, LLC,
          et al., 1                                                         (Jointly Administered)

                                            Debtors.


          WOODBRIDGE GROUP OF COMPANIES, LLC,

                                            Plaintiff,
                                                                            Adversary Proceeding
                                 vs.
                                                                            Case No. 18-50822 (KJC)
         LONNIE H. CORRELL,
                                                                            Ref. Docket Nos. 4, 5 & le_
                                            Defendant.



                      ORDER APPROVING STIPULATION FURTHER EXTENDING
                TIME FOR DEFENDANT TO ANSWER OR RESPOND TO COMPLAINT AND
                             ADJOURNING PRETRIAL CONFERENCE

                   Upon consideration of the Certification of Counsel;2 and upon review of such

         certification and the Parties ' Stipulation Further Extending Time for Defendant to Answer or

         Respond to Complaint and Adjourning Pretrial Conference attached hereto as Exhibit 1 (the

         " Stipulation"); and good and sufficient cause appearing therefor,




                  The last four digits of Woodbridge Group of Companies, LLC 's federal tax identification number are 3603 .
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423 . Due to the large number of debtors in these cases, wh ich are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their fed eral tax identification
         numbers, and their addresses are not provided herein . A complete list of this information may be obtained on the
         website of the Debtors' noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
                   Capitalized term s used but not otherwise defined herein shall have the meaning ascribed to them in the
         Certification of Counsel.

01 2386 12723
                   IT IS HEREBY ORDERED that:

                   1.    The Stipulation is approved.

                   2.    The time for the Defendant to answer or otherwise respond to the Plaintiffs'

          Complaint [Adv. D.I. 1] is extended through and including December 5, 2018.

                   3.    The Pretrial Conference is adjourned until the omnibus hearing currently set for

          December 19, 2018, at 2:00 p.m. (ET).

                   4.    The Parties' deadline to conduct the attorney conference required by Local Rule

          7016-l(a) shall be the date that is seven (7) days prior to such rescheduled Pretrial Conference,

          on December 12, 2018.

                   5.    This Order is without prejudice to the rights of any Party to seek a further

          extension if and as appropriate.



          Dated:    _ tvw
                       __\(o_ _, 2018
                    Wilmington, Delaware




01:2386 1272.3


                                                           2
